NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
CELSIS IN VITRO, INC.,
Plaintiff-Appellee,
V.
CELLZDIRECT, INC. AND _`
INVITROGEN CORPORATION,
Defendcmts-Appellants.
2010-1547
Appeal from the United States District Court for the
Northern District of I11in0is in case no. 10-CV-4053, Judge
Milton I. Shadur.
ON MOTION
Bef0re GAJARSA, SCHA_LL, and MO0RE, Circuit Judges.
SCHALL, Circuit Judge.
0 R D E R
Ce11zDirect, Inc. and Invitr0gen Corporation (Ce11zDi-
rect) move for a stay, pending appea1, of the preliminary
injunction issued by the United States District Court for
the N0rthern District of I11inois. Celsis In Vitro, Inc.

CELSIS IN VITRO V. CELLZDIRECT 2
(Celsis) opposes. CellzDirect replies. Celsis moves to
strike CellzDirect’s reply CellzDirect opposes.
Celsis sued CellzDirect for infringement of its patent
related to methods of making and using multi-
cryopreserved hepatocytes. On Septernber 7, 2010, the
district court granted Celsis’ motion for a preliminary
injunction, finding that Celsis had established a likeli-
hood of success on the merits of its patent infringement
claim, that Celsis had shown it would be irreparably
injured absent the injunction, and that the balance of
hardships favored Celsis.
Cellzl)irect appeals the order granting the prelimi-
nary injunction and moves to stay the injunctioi1' pending
disposition of its appeal by this court. To obtain a stay,
pending appeal, a movant must establish a strong likeli-
hood of success on the merits or, failing that, nonetheless
demonstrate a substantial case on the merits provided that
the harm factors militate in its faVor. Hilton v. Braunskill,
481 U.S. 77O, 778 (1987). ln deciding whether to grant a
stay, pending appeal, this court "assesses the movant's
chances of success on the merits and weighs the equities as
they affect the parties and the public." E. I. du Pon,t de
Nemours & C0. v. Phillips Petroleum Co., 835 F.2d 277, 278
(Fed. Cir. 1987). See also Standard Hcwens Prods. u.
Gencor Indus., 897 F.2d 511 (Fed. Cir. 1990).
Based upon the papers submitted, and without preju-
dicing the ultimate disposition of this case by a merits
panel, we determine that CellzDirect has not established
the requisite likelihood of succeeding on the merits and
thus has not met its burden to obtain a stay, pending
appeal
Accordingly,
IT Is ORDERED THA'r:

3
CELSIS IN VITRO V. CELLZDIRECT
(1) Ce1lzDirect’s motion to stay the preliminary in-
junction is denied. This c0urt's temporary stay of the
injunction is lifted
(2) Celsis’ motion to strike is denied.
(3) Any other pending motions are moot.
FOR THE COURT
 0 8  fsi Jan Horbaly
Date J an Horbaly
cc: Jordan A. Sigale, Esq.
s20
Francis M. Wikstrom, Esq.
Clerk
FlLED
u.S. count or APPEALs FOR
il-le FEoERAL amount
DEC 0 8 2010
.lAN HORBALY
CLERK